Title: To James Madison from William Eustis, 2 June 1809
From: Eustis, William
To: Madison, James


Sir,
War Department June 2. 1809.
In obedience to a resolution of the House of Representatives of the 27th. of May requesting the President of the United States to cause the Secretary of War to lay before the house an estimate of the sums necessary to compleat the fortifications commenced or contemplated, and also the amount of any deficiency of former appropriations for this object, I have the honor to state
That of the $450,000 appropriated by the Act of February the 10th. 1809 there are expended $265,000 leaving a ballance of $185,000.
The difficulty of forming a correct opinion of the sums which will be required for each work must be obvious from the nature and extent of the business and from the deficiency of all former calculations and estimates. From the best judgment which can be formed on the information and evidence in possession of this department, the sum of $750,000 in addition to the balance beforementioned, will be sufficient certainly to cover the expenditures of the present year, and most probably to compleat the system of defence contemplated by Government.


For the States East of New York
75 000


For the State of N. York
340,000


For the States South of N. York



including N. Orleans
 335,000



$750,000


With great respect I have the honor to be Sir, Yr Most obedt Servt.
W. Eustis
